Case 1:18-cv-20394-RNS Document 143 Entered on FLSD Docket 10/31/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA,
                                  MIAMI DIVISION

                               Case NO. 18-20394-CIV-Scola/Torres

   UNITED STATES OF AMERICA ex rel.            )
   DEREK LEWIS and JOEY NEIMAN,                )
                                               )
                 Plaintiffs/Relators,          )
                                               )
                 vs.                           )
                                               )
   COMMUNITY HEALTH SYSTEMS,                   )
   INC. et al.                                 )
                                               )
                 Defendants.                   )

     DEFENDANT MEDHOST INC.’S RESPONSE TO PLAINTIFFS’ MOTION FOR
   LEAVE TO FILE CORRECTED CONSOLIDATED OPPOSITION TO DEFENDANTS’
       MOTIONS TO DISMISS RELATORS’ FIRST AMENDED COMPLAINT

         Defendant MEDHOST, INC. (“MEDHOST”) files this Response to Plaintiffs’ Motion for

  Leave to File Corrected Consolidated Opposition to Defendants’ Motions to Dismiss Relators’

  First Amended Complaint, Dkt 142. MEDHOST does not oppose Plaintiffs’ Motion to Seal their

  original Consolidated Opposition to Defendants’ Motions to Dismiss Relators’ First Amended

  Complaint, Dkt. 141. MEDHOST does oppose Plaintiffs’ Motion for Leave to File Corrected

  Consolidated Opposition, Dkt. 142, for the reasons cited in MEDHOST’s Motion to Strike, Dkt.

  138.
Case 1:18-cv-20394-RNS Document 143 Entered on FLSD Docket 10/31/2019 Page 2 of 3



  Dated: October 31, 2019

                                        Respectfully submitted,

                                        /s/ Erika S. Whyte
                                        Stephen G. Sozio
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, OH 44114
                                        (216) 586-3939
                                        Email: sgsozio@jonesday.com
                                        * admitted pro hac vice

                                        Laura F. Laemmle-Weidenfeld
                                        Jones Day
                                        51 Louisiana Avenue NW
                                        Washington, DC 20001
                                        (202) 879-3939
                                        Fax: 202-626-1700
                                        Email: lweidenfeld@jonesday.com
                                        * admitted pro hac vice

                                        Erika Stephanie Whyte
                                        Jones Day
                                        600 Brickell Avenue
                                        Suite 3300
                                        Miami, FL 33131
                                        (305) 714-9700
                                        Fax: (305) 714-9799
                                        Email: ewhyte@jonesday.com
                                        LEAD ATTORNEY

                                        Jessica M. Sarkis
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, OH 44114
                                        (216) 586-3939
                                        Email: jsarkis@jonesday.com
                                        * admitted pro hac vice
                                        Attorneys for Defendant MEDHOST, Inc.




                                        2
Case 1:18-cv-20394-RNS Document 143 Entered on FLSD Docket 10/31/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I certify that on October 31, 2019, I caused to be electronically filed the foregoing with the

  Clerk of Court for using the Court’s CM/ECF system, which sent notice of such filing to all counsel

  of record.

                                                /s/ Erika S. Whyte
                                                Erika S. Whyte




                                                   3
